IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS


                                         NO. WR-87,329-04


                     IN RE EDWARD FERNANDEZ MEDRANO, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                        CAUSE NOS. CR-35,988-A AND CR-36,058-A
                            IN THE 238TH DISTRICT COURT
                               FROM MIDLAND COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court.

        Applicant filed, in the trial court in 2015, habeas applications and supplements to those

applications. The trial court entered orders designating issues, but the habeas records were forwarded

to this Court without findings resolving the disputed factual issues. This Court remanded the

applications to the trial court on December 6, 2017, ordering that the issues be resolved and that the

applications be returned to this Court within 120 days. After the 120 days had passed, this Court
                                                                                                     2

mailed to the trial court on April 11, 2018, a letter regarding the applications and remands. This

Court has still not received the habeas applications back from the trial court.

       Relator complains that he is not receiving any documents concerning his habeas applications

after the applications were remanded to the trial court. He does not show that anything has been filed,

but given this Court’s remand order, there should have been filings made with copies mailed to

Relator.

       Respondent, the Judge of the 238th District Court of Midland County, shall file a response

with this Court. In the response, the Judge shall provide this Court with the status of the habeas

applications and shall state whether copies of filings made in the cases since remand were forwarded

to Applicant. Respondent’s answer shall be submitted within 30 days of the date of this order. This

application for leave to file a writ of mandamus will be held in abeyance until Respondent has

submitted his response.



Filed: July 25, 2018
Do not publish